On Rehearing
Landis, J.
On petition for rehearing appellee (the State) contends our opinion1 reversing the judgment and directing the lower court to reopen the issues on appellant’s motion to vacate and withdraw his guilty plea, was erroneous and incongruous.
Appellee states that it agrees with the following statement in our opinion, viz:
“ ... if there is a conflict in the evidence [upon appellant’s motion to vacate judgment and withdraw the plea], and there is substantial evidence indicating appellant was fully advised of his rights, that his plea of guilty was freely and understandingly entered, and that at the time appellant entered his plea of guilty he freely and willingly admitted his guilt, there would appear to us no abuse of discretion by the lower court in denying the motion to set aside the judgment and plea, . . . .”
Appellee states it concedes that if appellant’s motion to vacate judgment were uncontroverted the allegations thereof should be accepted as true. Appellee however argues appellant’s statements under oath in open court when he entered his plea of guilty, contradicted his motion to vacate. These statements, as appearing in our previous opinion2 were that appellant stated his guilty plea was entered freely and voluntarily and without promise of leniency.
*364Appellee’s argument is in error, however, for these statements by appellant did not conflict with appellant’s averment under oath in his motion to vacate judgment, that he informed the trial court at the time of his arraignment he was not guilty of the offense with which he was charged. A person may freely and voluntarily plead guilty when he is not guilty. He may do so when the plea is not understandingly made [which our previous opinion3 pointed out was an important factor] or he might do so to shield someone else or for numerous reasons which we need not consider here. The important thing however is that appellant’s statement in his motion to vacate that he told the trial court he was not guilty was not contradicted by the fact that he was willing to plead guilty to the charge and did so plead. The trial court should have heard evidence on this matter.
Appellee is further in error in stating on rehearing that appellant “ . . . admitted at his hearing that he had stolen a radio.” To the contrary appellant merely stated he had “a radio,” and further stated: “ I don’t remember, sir, about it, but I had it.” This is far from an admission of guilt to shoplifting or stealing a radio.
Appellee cites Shustrom v. State (1933), 205 Ind. 287, 185 N. E. .438, but it is not applicable in view of the above discussion. Appellee makes no reference to the subsequent case of Goff v. State (1960), 240 Ind. 267, 163 N. E. 2d 888, wherein we held it was reversible error for the trial court to refuse to hear appellant’s motion to withdraw his plea of guilty where the state had not filed counter affidavits and no evidence contradicting appellant’s verified statements could be found in the record.
Petition for rehearing denied.
*365Arterburn, C. J., and Jackson and Myers, JJ., concur.
Achor, J., not participating.
Note. — Reported in 203 N. E. 2d 830. Rehearing denied 205 N. E. 2d 826.

. Allred v. State (1965), 246 Ind. 354, 203 N. E. 2d 830.


. Ibid.


. Ibid.